DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  The claim seems to be missing a period.  It is unclear to the examiner if further limitations were intended to be included in the claim.  For the purposes of this examination, it is assumed the claim doesn’t require any further limitations.
- Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia III et al. (US20160381323) (hereinafter Garcia) in view of Briggs et al. (US20200174107) (hereinafter Briggs).
Regarding claim 1, Garcia discloses a system for vehicle sensor calibration, the system comprising: a sensor target that includes a light source, wherein actuating the light source adjusts illumination of the sensor target [0034-0037, 0095; adjusting series of lights for optimal vehicle imaging]. 
a connector for a turntable having a platform that is rotatable about a base of the turntable, wherein the platform is configured to support a vehicle and to rotate the vehicle during a calibration procedure during which one or more sensors of the vehicle are calibrated based on detection of the sensor target by the one or more sensors of the vehicle [Figs. 2-5, 0029-0037; rotating vehicle and imaging vehicle while adjusting components and lights for optimal imaging].  
a computing device that initiates the calibration procedure, wherein the computing device sends a light source actuation signal to the light source of the sensor target to actuate the light source of the sensor target to adjust illumination of the sensor target so that the sensor target is illuminated during the calibration procedure, wherein the computing device sends a turntable actuation signal to the connector for the turntable to actuate one or more motors of the turntable that rotate the platform of the turntable about the base of the turntable during the calibration procedure [0029-0037; processor and control signals for performing operations on cameras, lights, turntable and other system components in response to input of an event].
Although Garcia discloses a dynamic adjustments of imaging parameters (lights and camera functions, turntable etc.) (0034-0037), Garcia does not explicitly disclose a calibration procedure and a computing device that initiates the calibration procedure.
Briggs more explicitly discloses a calibration procedure [Figs. 1, 6-9, ABS, 0018-0025; calibration systems utilizing turntable with vehicles].
a computing device that initiates the calibration procedure [0034-0045; calibrating system generating relevant vehicle data].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sensor calibration system of Briggs into the turntable vehicle system of Garcia as stated above.  By incorporating the teachings as such a system that more accurately processes data from a vehicle is achieved (see Briggs 0002).
Regarding claim 2, Garcia discloses wherein the sensor target is positioned within a predetermined range of the turntable during the calibration procedure [0036; rotating turntable in response to selected event].	
Regarding claim 3, Garcia discloses wherein the sensor target includes a dimmer, and wherein actuating the light source includes increasing a brightness of the light source to a predetermined brightness level via the dimmer [Figs. 2-5, 0029-0037; rotating vehicle and adjusting series of lights for optimal vehicle imaging]. 
Regarding claim 4, Garcia discloses wherein the sensor target includes a switch, and wherein actuating the light source includes switching the light source from an unlit state to an illuminated state via the switch [0032-0037; processor for controlling light output].
Regarding claim 5, Garcia discloses wherein the light source includes one or more light emitting diodes (LEDs) and a light diffusing material [0033-0045; variety of lighting options and modifications including diffused lighting effect].
Regarding claim 6, Garcia discloses wherein the light source includes a reflective layer that reflects light emitted by the light source [0033-0045; variety of lighting options and modifications].
Regarding claim 7, Garcia discloses further comprising an ambient light sensor that detects a level of ambient light in a calibration environment in which the sensor target and the turntable are located, wherein the computing device sends the light source actuation signal to the light source of the sensor target to actuate the light source of the sensor target to adjust illumination of the sensor target to a brightness level that is based on the level of ambient light in the calibration environment so that the sensor target is illuminated at the brightness level during the calibration procedure [0032-0037; light adjustment based on selected event].
Regarding claim 8, Garcia discloses wherein the sensor target is non-metallic [0033-0045; target stage made from a variety of materials].
Regarding claim 9, Garcia discloses further comprising a communication transceiver that receives a vehicle presence signal from the turntable, the vehicle presence signal indicating that one or more sensors of the turntable have detected presence of the vehicle on the platform of the turntable, wherein the computing device sends the light source actuation signal to the light source of the sensor target to actuate the light source of the sensor target following receipt of the vehicle presence signal from the turntable [Figs. 3-8, 0033-0038; in response to vehicle presence, initiating an event sequence].
Regarding claim 10, Garcia discloses further comprising a communication transceiver that receives a vehicle feedback signal from the vehicle, wherein the computing device sends a light source adjustment signal to the light source of the sensor target to adjust a lighting output of the light source in response to receipt of the vehicle feedback signal [Figs. 3-8, 0033-0045, 0055, 0086; transceivers used for communication of accurate vehicle data gathering].
Regarding claim 11, Garcia discloses wherein the computing device sends the light source actuation signal to the light source of the sensor target during the calibration procedure [0033-0045; variety of lighting options and modifications].	
Regarding claim 12, Garcia discloses wherein the computing device sends the light source actuation signal to the light source of the sensor target before the calibration procedure [0033-0045; variety of lighting options and modifications].	
Regarding claim 13, Garcia discloses further comprising the turntable, wherein the computing device connects to the turntable through the connector for the turntable [0029-0037; processor and control signals for performing operations on cameras, lights, turntable and other system components in response to input of an event].
Regarding claim 14, Garcia discloses a method for vehicle sensor calibration, the method comprising: 
transmitting a lighting actuation signal from a computing device to a sensor target within a calibration environment, the calibration environment also including a turntable, the sensor target including a light source [0034-0037, 0095; adjusting series of lights for optimal vehicle imaging].
actuating the light source of the sensor target in response to receipt of the lighting actuation signal at the sensor target, wherein actuating the light source of the sensor target illuminates the sensor target [Figs. 2-5, 0029-0037; rotating vehicle and imaging vehicle while adjusting components and lights for optimal imaging].   
initiating a calibration procedure such that the sensor target is illuminated during the calibration procedure, wherein the turntable is configured to support a vehicle and to rotate the vehicle during the calibration procedure, wherein one or more sensors of the vehicle are calibrated during the calibration procedure based on detection of the sensor target by the one or more sensors of the vehicle [0029-0037; processor and control signals for performing operations on cameras, lights, turntable and other system components in response to input of an event].
Although Garcia discloses a dynamic adjustments of imaging parameters (lights and camera functions, turntable etc.) (0034-0037), Garcia does not explicitly disclose a calibration procedure and a computing device that initiates the calibration procedure.
Briggs more explicitly discloses a calibration procedure [Figs. 1, 6-9, ABS, 0018-0025; calibration systems utilizing turntable with vehicles].
a computing device that initiates the calibration procedure [0034-0045; calibrating system generating relevant vehicle data].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sensor calibration system of Briggs into the turntable vehicle system of Garcia as stated above.  By incorporating the teachings as such a system that more accurately processes data from a vehicle is achieved (see Briggs 0002).
Regarding claim 15, Garcia discloses further comprising receiving a vehicle presence signal from the turntable, the vehicle presence signal indicating that one or more sensors of the turntable have detected presence of the vehicle on the platform of the turntable, wherein actuating the light source of the sensor target occurs following receipt of the vehicle presence signal from the turntable [Figs. 3-8, 0033-0038; in response to vehicle presence, initiating an event sequence].
Regarding claim 16, Garcia discloses further comprising receiving a vehicle feedback signal from the vehicle, the vehicle feedback signal requesting a modification to the light source of the sensor target, wherein executing the instructions by the processor causes the processor to actuate the light source of the sensor target to perform the modification to the light source of the sensor target in response to receipt of the vehicle feedback signal [Figs. 3-8, 0033-0045, 0055, 0086; transceivers used for communication of accurate vehicle data gathering].  

Regarding claim 17, Garcia discloses wherein actuating the light source of the sensor target occurs during the calibration procedure [0032-0037; light adjustment based on selected event].
Regarding claim 18, Garcia discloses wherein actuating the light source of the sensor target occurs before the calibration procedure [0032-0037; light adjustment based on selected event].
Regarding claim 19, Garcia discloses a system for vehicle sensor calibration, the system comprising: 
a sensor target that includes a light source, wherein actuating the light source illuminates the sensor target [Figs. 2-5, 0029-0037; rotating vehicle and imaging vehicle while adjusting components and lights for optimal imaging].   
a memory storing instructions and a processor that executes the instructions, wherein execution of the instructions by the processor causes the processor [0020-0026, memory and processor]. 
actuate the light source of the sensor target to illuminate the sensor target, and actuate one or more motors of a turntable having a platform that is rotatable about a base of the turntable, wherein the platform is configured to support a vehicle and to rotate the vehicle during a calibration procedure during which one or more sensors of the vehicle are calibrated based on detection of the sensor target by the one or more sensors of the vehicle [0029-0037; processor and control signals for performing operations on cameras, lights, turntable and other system components in response to input of an event].
Although Garcia discloses a dynamic adjustments of imaging parameters (lights and camera functions, turntable etc.) (0034-0037), Garcia does not explicitly disclose a calibration procedure and a computing device that initiates the calibration procedure.
Briggs more explicitly discloses a calibration procedure [Figs. 1, 6-9, ABS, 0018-0025; calibration systems utilizing turntable with vehicles].
a computing device that initiates the calibration procedure [0034-0045; calibrating system generating relevant vehicle data].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the sensor calibration system of Briggs into the turntable vehicle system of Garcia as stated above.  By incorporating the teachings as such a system that more accurately processes data from a vehicle is achieved (see Briggs 0002).
  Regarding claim 20, Garcia discloses further comprising a communication transceiver that receives an incoming signal associated with the calibration procedure, wherein execution of the instructions by the processor causes the processor to actuate the light source of the sensor target to adjust a lighting output of the light source in response to receipt of the incoming signal [Figs. 3-8, 0033-0038; in response to vehicle presence, initiating an event sequence].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483